Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION: 

Paragraph [0001], line 3, after “2019”, insert — , now U.S. Patent No. 10,882,083, --.

Paragraph [0001], line 5, after “2016,”, insert — now U.S. Patent No. 10,426,312, --.


IN THE CLAIMS: 

Claim 1, line 15, delete “at”. 

Claim 1, line 19, after “and”, insert — the --. 

Claim 2, line 17, after “and”, insert — the --. 

Claim 3, line 19, after “and”, insert — the --. 




3.	The above change to the specification was made to update current U.S. Patent Application 
information. 
The above change to claim 1, line 15, was made for consistency purposes only with respect to the similar language in claim 3, line 15. 




Reasons for Allowance
4.	Claims 1-3 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, claim 2 or claim 3, in particular, a method of using an integrated scraper-sponge comprising: a scraper layer fixed between the first and second layers at the interface thereof, a support structure body having an area configured and dimensioned to fit between (or at least a major portion) the interface, and a distal portion having a plurality of openings between an intermediate region and the scraper edge portion, the method steps comprising: obtaining the scraper-sponge, wetting the sponge body, applying the sponge body to a contaminated surface to loosen residue, engaging the scraper edge portion to the contaminated surface, and moving the scraper edge portion about the contaminated surface.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723